Citation Nr: 0209381	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to service connection for defective vision.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a disorder 
manifested by dizzy spells.

4. Entitlement to service connection for a left elbow 
condition.

5. Entitlement to service connection for a right knee 
condition.

6. Entitlement to service connection for a low back 
condition.

7. Entitlement to an increased evaluation for status post 
removal of osteochondroma of the left knee and status post 
partial medial meniscectomy, currently rated as 20 percent 
disabling.

(The issue of entitlement to an increased evaluation for 
residuals of fracture of the left clavicle, currently rated 
as 20 percent disabling, will be addressed at a later date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1996 and later RO rating decisions that denied 
service connection for defective vision, headaches, a 
disorder manifested by dizzy spells, a left elbow condition, 
a right knee condition, and a low back condition; increased 
the evaluation for the left knee condition from 10 to 
20 percent; and increased the evaluation for the left 
shoulder condition from zero to 20 percent.  The veteran has 
not been assigned the maximum schedular ratings for the left 
knee and shoulder conditions, and the issues of entitlement 
to increased evaluations for those conditions are still for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for the left 
shoulder condition pursuant to authority granted by 67 Fed. 
Reg. 3,099 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran's left eyelid abrasion in service was acute 
and transitory, and resolved without residual disability.

2.  The veteran has refractive error of the eyes that is not 
a disability for VA purposes.

3.  The veteran's other eye conditions were not present in 
service or for many years later, and are unrelated to an 
injury or disease in service or to a service-connected 
disability.

4.  A headaches disorder was not present in service or for 
many years later, and the veteran's headaches are not related 
to an incident of service, including head trauma sustained in 
a motor vehicle accident, or to a service-connected 
disability.

5.  A disorder manifested by dizzy spells is not 
demonstrated.

6.  The left elbow condition in service was acute and 
transitory, and resolved without residual disability; a 
possible chronic left elbow condition, first demonstrated 
many years after service, is not related to a disease or 
injury in service or to a service-connected disability.

7.  The right knee condition in service was acute and 
transitory, and resolved without residual disability; a 
chronic right knee condition, first demonstrated many years 
after service, is not related to an incident of service or to 
a service-connected disability.

8.  A low back condition was not present in service or for 
many years later, and a low back disorder is not related to 
an incident of service or to a service-connected disability.

9.  The left knee condition is manifested primarily by 
radiological findings of a complex tear of the posterior horn 
of the meniscus with extension to the interior articular 
surface, linear degenerative signal changes within the 
anterior horn of the medial meniscus and anterior and 
posterior horns of the lateral meniscus, mild osteoarthritic 
changes, small joint effusion predominantly in the 
suprapatellar bursa, changes suggestive of chondromalacia 
patellae, and stigmata of prior surgery about the joint, 
asymptomatic scars, and slight limitation of extension and 
flexion; instability, effusion, limitation of motion or other 
symptoms that produce more than slight functional impairment 
are not found.


CONCLUSIONS OF LAW

1.  Chronic ocular pathology was not incurred in or 
aggravated by active service; nor is chronic ocular pathology 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

2.  A chronic headache disorder was not incurred in or 
aggravated by active service; nor are headaches proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (2001).

3.  A chronic disorder manifested by dizzy spells was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

4.  Left elbow epicondylitis was not incurred in or 
aggravated by active service; nor is left elbow epicondylitis 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

5.  Patellofemoral symptoms of the right knee were not 
incurred in or aggravated by active service; nor are 
patellofemoral symptoms of the right knee proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2001).

6.  Degenerative disc disease of the lumbosacral spine with 
possible nerve root irritation was not incurred in or 
aggravated by active service; nor may arthritis of the 
lumbosacral spine be presumed to have been incurred in active 
service; nor is degenerative disc disease of the lumbosacral 
spine with possible nerve root irritation proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

7.  The criteria for a rating in excess of 20 percent, one 
separate 10 percent rating for arthritis of the left knee 
with slight limitation of motion and another separate 
10 percent rating for the other residuals, for status post 
removal of osteochondroma of the left knee and status post 
partial medial meniscectomy, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate 
I, 4.71a, Codes 5257, 5258, 5259, 5260, 5261 (2001); 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims considered in this decision, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any eye problems, 
headaches, dizzy spells, left elbow condition, right knee 
condition, low back condition, and left knee condition.  He 
and his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In an April 2001 letter, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for Defective Vision

A.  Factual Background

The veteran had active service from May 1954 to May 1956.

Service medical records show that the veteran was admitted to 
a private hospital on July 5, 1955, after being involved in 
an automobile accident on the night of July 4.  On admission, 
he was dyspneic and orthopneic with his chest full of coarse 
rales.  In addition, there were abrasions about the face, 
including a left eye hematoma, and pain in the right knee.  
On July 7, he was transferred to a service department medical 
facility where he remained until August 11, 1955.  The 
diagnoses were abrasions of elbows, shoulders, right knee, 
both ankles, and left eyelid; neuropathy of the left supra-
orbital nerve; pulpitis of the left lower canine; fractured 
tooth; pneumonia; and incomplete fracture of the left 
clavicle.

Service medical records show that the veteran underwent 
medical examination in May 1956 for separation from service.  
His uncorrected distant vision was 20/20, bilaterally.  An 
eye disorder was not found.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions from 1956 to 
2002.  The more salient medical reports related to the claims 
being considered in this appeal are discussed in the 
appropriate sections.

The veteran underwent a VA medical examination in July 1956.  
His uncorrected distant vision was 20/15, bilaterally.  A 
disease of the eyes was not found.

The veteran underwent a VA medical examination in January 
1992.  It was noted that he used glasses for reading.

The veteran underwent examination of his eyes at a VA medical 
facility in September 1995.  He gave a history of a left eye 
injury in a motor vehicle accident while in service.  His 
best corrected visual acuity was 20/20 in the right eye and 
20/50 in the left eye.  It was noted that he had a normal eye 
examination.  He was given a new prescription for glasses 
that corrected the visual acuity of the left eye to 20/20.

A VA medical report shows that the veteran underwent eye 
examination in May 1999.  The diagnoses were myopia, compound 
myopic astigmatism, and presbyopia.  

A VA medical report shows that the veteran underwent eye 
evaluation in November 2001.  The diagnoses were dry eyes 
grade III and nonproliferative diabetic retinopathy.

A review of the record shows that service connection is in 
effect for the left knee condition, rated 20 percent; the 
left shoulder condition, rated 20 percent; residuals of 
appendectomy scar, rated zero percent; and history of left 
supraorbital nerve neuropathy, rated zero percent.  The 
record also shows that the veteran has various non-service-
connected disabilities, including coronary artery disease and 
diabetes mellitus.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

The service medical records reveal that the veteran was 
treated for an abrasion of the left eyelid neuropathy of the 
left supraorbital nerve sustained in an automobile accident, 
and the record shows that service-connection has been granted 
for history of left supraorbital nerve neuropathy.  The 
service medical records do not show the presence of any other 
chronic disability of the eyes, and the veteran's distant 
visual acuity was normal at the time of his separation from 
service.

The post-service medical records reveal that the veteran was 
found to have refractive error of the eyes many years after 
separation from service.  Such a disorder is not a disability 
for VA purposes.  38 C.F.R. § 3.303(c).  The post-service 
medical records indicate that the veteran was found to have 
dry eyes, many years after service, but the evidence does not 
link this condition to a disease or injury in service or to a 
service-connected disability.  The evidence also reveals that 
the veteran has eye problems related to his non-service-
connected diabetes mellitus, and not an incident of service 
or a service-connected disability.

After consideration of all the evidence, the Board finds that 
the evidence indicates the veteran's abrasion of the left 
eyelid in service was acute and transitory, and resolved 
without residual disability.  Those records also reveal 
treatment for neuropathy of the left supraorbital nerve that 
has already been granted service connection.  The Board finds 
that the evidence does not show the presence of any other 
chronic eye pathology until many years after service, that 
the evidence does not link any such eye pathology to an 
incident of service or to a service-connected disability, and 
that the evidence reveals the presence of refractive error of 
the eyes.  Hence, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
defective vision, and the claim is denied.


II.  Service Connection for Headaches

A.  Factual Background

Service medical records reveal that the veteran was 
hospitalized at private and service department medical 
facilities after sustaining injuries in an automobile 
accident in July 1955.  The reports of those hospitalizations 
do not show that he complained of headaches.  Nor were 
headaches noted on the report of his medical examination in 
May 1956 for separation from service.

The VA report of the veteran's examination in July 1956 is 
negative for complaints or findings of headaches.
  
The veteran underwent VA medical examinations in January 
1992.  The reports of those examinations are negative for 
complaints or findings of headaches.

The veteran underwent a VA neurological examination in 
September 1995.  A history of hypertension, coronary artery 
disease status post CABG (coronary artery bypass graft) 3 
years ago, and history of arthritis was noted.  He had no 
neurological complaints and no focal neurological deficits 
were found.

VA medical reports of the veteran's treatment in the mid-
1990's show treatment for chronic headaches.  A report of his 
treatment in October 1997 notes that he was being seen for 
management of chronic headaches.  He reported that his 
headaches were not as bad in the past month.

B.  Legal Analysis

The service medical records do not show that the veteran was 
treated for headaches, and a headache disorder was not 
present in service.  Nor do the post-service medical records 
reveal the presence of headaches until many years after 
service.  The post-service medical records do not link the 
veteran's headaches to injury or disease in service or to a 
service-connected disability.

After consideration of all the evidence, the Board finds that 
it does not show the presence of headaches in service or for 
many years later, and does not link the veteran's headaches 
to an incident of service or to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for headaches, and the claim is 
denied.

III.  Service Connection for a Disorder Manifested by Dizzy 
Spells

A.  Factual Background

Service medical records show that the veteran sustained 
injuries in an automobile accident in July 1955 in service.  
The reports of his hospitalizations for treatment of those 
injuries do not reveal complaints of dizziness.  Nor was a 
disorder manifested by dizzy spells found at the time of his 
medical examination in May 1956 for separation from service.

The veteran underwent a VA medical examination in July 1956.  
A disorder manifested by dizzy spells was not found.

The veteran underwent VA medical examinations in January 
1992.  The reports of those examinations are negative for a 
disorder manifested by dizzy spells. 

VA medical records show that the veteran underwent 
neurological evaluations in 1995.  Those reports, including a 
report of VA neurological examination in September 1995, do 
not show the presence of a disorder manifested by dizzy 
spells.

B.  Legal Analysis

The service and post-service medical records do not 
demonstrate the presence of a chronic disorder manifested by 
dizzy spells.  In order to establish service connection for a 
disorder, the evidence must demonstrate the presence of the 
clinical findings that demonstrate the presence of a chronic 
disorder or the claimed disability as noted in the legal 
criteria shown in section I of this decision.

After consideration of all the evidence, the Board finds that 
it does not show the presence of a chronic disorder 
manifested by dizzy spells.  Hence, the preponderance of the 
evidence is against the claim for service connection for such 
a disorder.

IV.  Service Connection for a Left Elbow Condition

A.  Factual Background

Service medical records reveal that the veteran sustained 
abrasions of the elbows when involved in an automobile 
accident in July 1955.  The report of his medical examination 
for separation from service in May 1956 is negative for a 
left elbow disorder.

The veteran underwent a VA medical examination in July 1956.  
A left elbow condition was not found.

The veteran underwent VA examinations in January 1992.  The 
reports of those examinations are negative for a left elbow 
disorder. 

The veteran underwent a VA examination of his joints in 
September 1995.  He complained of clicking in the left elbow 
after using the elbow a lot.  There was tenderness over the 
lateral epicondyle.  The diagnosis was possible lateral 
epicondylitis of the left elbow.

B.  Legal Analysis

The service medical records reveal that the veteran sustained 
abrasions of the elbows in July 1955 when involved in an 
automobile accident.  The abrasions of the left elbow 
apparently resolved because a left elbow condition was not 
present at the time of his medical examination in July 1956 
for separation from service.  

The post-service medical records do not show the presence of 
a left elbow disorder, possible lateral epicondylitis, until 
the 1990's, many years after the veteran's separation from 
service.  Those records do not link the possible lateral 
epicondylitis of the left elbow to an injury or disease of 
service or to a service-connected disability.

After consideration of all the evidence, the Board finds that 
the evidence reveals the veteran's left elbow condition in 
service was acute and transitory, and resolved without 
residual disability.  The Board finds that the evidence does 
not demonstrate the presence of any left elbow condition 
until many years after service and does not link such 
condition to an incident of service, including the acute left 
elbow abrasion, or to a service-connected disability.  The 
preponderance of the evidence is against the claim for 
service connection for a left elbow condition, and the claim 
is denied.

V.  Service Connection for a Right Knee Condition

A.  Factual Background

Service medical records reveal that the veteran sustained 
abrasions of the right knee during an automobile accident in 
July 1955 while in service.  The report of his medical 
examination in May 1956 for separation from service is 
negative for a right knee condition.

The veteran underwent a VA medical examination in July 1956.  
A right knee condition was not found.

The veteran underwent VA medical examinations in January 
1992.  Reports of those examinations are negative for a right 
knee condition.

The veteran underwent examination of his joints at a VA 
medical facility in September 1995.  He complained of right 
knee pain and stated that he favored this knee.  There was 
patellofemoral crepitus on examination of the right knee.  X-
rays were essentially unremarkable for abnormalities of the 
right knee.  The diagnosis was mild patellofemoral symptoms 
of the right knee.

B.  Legal Analysis

The service medical records reveal that the veteran sustained 
an abrasion of the right knee in an automobile accident in 
service in July 1955.  That condition was apparently acute 
because a right knee condition was not found at his medical 
examination for separation from service in May 1956.

The post-service medical records do not demonstrate the 
presence of a right knee condition until 1995 when mild 
patellofemoral symptoms were found.  The post-service medical 
records do not link this right knee condition to a disease or 
injury in service, including the right knee abrasion, or to a 
service-connected disability.

After consideration of all the evidence, the Board finds that 
the veteran's right knee condition in service was acute and 
transitory, and resolved without residual disability.  The 
Board also finds that the evidence does not demonstrate the 
presence of a chronic right knee condition until the 1990's, 
many years after the veteran's separation from service, and 
does not his link right knee condition to an incident of 
service or to a service-connected disability.  The 
preponderance of the evidence is against the claim for 
service connection for a right knee condition, and the claim 
is denied.


VI.  Service Connection for a Low Back Condition

A.  Factual Background

Service medical records are negative for a low back 
condition.  The report of the veteran's medical examination 
in May 1956 for separation from service does not show the 
presence of a low back condition.

The veteran underwent a VA medical examination in July 1956.  
A low back disorder was not found.

The veteran underwent VA medical examinations in January 
1992.  Reports of those examinations are negative for a low 
back disorder.  

The veteran underwent examination of his spine at a VA 
medical facility in September 1995.  He complained of low 
back symptoms that worsened when the weather was bad.  He 
reported low back pain with radiation.  X-rays of the lumbar 
spine demonstrated narrowing of L5/S1 and facets, 
degenerative changes of the posterior facet joints, 
calcification of the abdominal aorta to its bifurcation, and 
minimal anterior lipping of the lumbar vertebrae.  The 
diagnosis was degenerative disc of the lumbosacral spine with 
possible nerve root irritation.

B.  Legal Analysis

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records are negative for any low back 
condition.  The post-service medical records do not 
demonstrate the presence of a low back condition until the 
1990's, many years after the veteran's separation from 
service, and do not link his low back condition to an 
incident of service or to a service-connected disability.

After consideration of all the evidence, the Board finds that 
the evidence does not show the presence of a back condition 
in service or for many years later, and that the evidence 
does not link his back disorder, degenerative disc disease of 
the lumbosacral spine, to a disease or injury in service or 
to a service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for a 
low back condition, and the claim is denied.

VII.  Increased Evaluation for a Left Knee Condition

A.  Factual Background

Service medical records reveal that the veteran underwent 
excision of osteochondroma in September 1954.  The diagnosis 
was osteochondroma, medial condyle, left femur.

A July 1956 RO rating decision granted service connection for 
a left-knee scar, residuals of left-knee surgery.  A 
zero percent rating was assigned, effective from May 1956.

A February 1992 RO rating decision increased the evaluation 
for the post operative residuals of the left knee condition 
from zero to 10 percent.  The 10 percent rating was effective 
from December 1991.  The 10 percent rating remained unchanged 
until March 1996 and later RO rating decisions increased the 
evaluation from 10 to 20 percent, effective from January 
1995; assigned a total rating from October 2001 to December 
2001 under the provisions of 38 C.F.R. § 4.30 (2001); and 
then resumed the 20 percent evaluation, effective from 
December 2001.

The veteran underwent VA medical examination in September 
1995.  On examination of his left knee, he complained of 
instability of the left knee.  His gait was slightly 
antalgic.  There was an old healed medial parapatellar scar.  
He lacked full extension of the knee.  There was tenderness 
to palpation of the medial joint space.  X-rays were 
essentially unremarkable for abnormalities.  The diagnosis 
was early degenerative joint disease of the left knee with 
previous history of surgery.

VA medical documents show that the veteran underwent 
arthroscopic visualization of the left knee, partial 
meniscectomy, and open lateral release in October 2001.  The 
diagnosis was left patellofemoral syndrome with partial 
medial meniscus tear of the anterior horn.

A VA medical report reveals that a MRI (magnetic resonance 
imaging) scan of the veteran's left knee was taken in January 
2002.  The impressions were complex tear of the posterior 
horn of the meniscus with extension to the interior articular 
surface, linear degenerative signal changes within the 
anterior horn of the medial meniscus and anterior and 
posterior horns of the lateral meniscus, mild osteoarthritic 
changes, small joint effusion predominantly in the 
suprapatellar bursa, changes suggestive of chondromalacia 
patellae, and stigmata of prior surgery.

The veteran underwent a VA medical examination in March 2002 
to determine the severity of his left knee condition.  He 
complained of constant left knee pain.  He reported that he 
was unable to stand without assistance from a kneeling 
position.  He reported intermittent episodes of swelling.  He 
reported occasional swelling, a clicking sensation, and 
stumbling.  He reported difficulty with activities due to his 
left knee condition and that he used a cane to assist him in 
walking.  There was a well-healed scar of the medial aspect 
of the left leg secondary to triple bypass surgery and a 
second scar of the medial aspect of the distal third of the 
left leg, also related to that surgery.  There were well-
healed scars related to recent arthroscopy.  There was no 
swelling or erythema.  There was diffuse anterior knee pain, 
left-sided with increased tenderness over the parapatellar 
region.  There was no gross instability appreciated.  
Anterior drawer, Lachman, and McMurray's tests were negative.  
There was patellofemoral crepitus noted on range of motion.  
He lacked approximately 5 degrees of extension and flexion 
was to approximately 90 degrees with pain at the extreme of 
extension.  The diagnoses were early postoperative period 
secondary to left knee arthroscopy with lateral release and 
partial medial meniscectomy with residuals of continued pain; 
MRI findings of complex tear of the posterior horn of the 
medial meniscus, degenerative signal changes within the 
anterior horn of the medial meniscus and anterior and 
posterior horns of the lateral meniscus, mild osteoarthritic 
changes, and chondromalacia patellae; and residuals of post 
excision osteochondroma of the medial condyle of the left 
femur.




B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence reveals that the residuals of the veteran's left 
knee surgery includes arthritis as demonstrated by 
radiological findings.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence indicates that the veteran has arthritis of the 
left knee and that he lacks about 5 degrees of left knee 
extension and that flexion of the left knee is limited to 
about 90 degrees.  Those findings do not support the 
assignment of a compensable rating for the residuals of left 
knee arthritis under either diagnostic code 5260 or 5261.  
The report of the veteran's VA examination in March 2002, 
however, indicates that he has constant left knee pain.  The 
VA General Counsel held in VAOPGCPREC 9-98 after reiterating 
its holding in VAOPGCPREC 23-97 that pain as a factor must be 
considered in the evaluation of a joint disability and that 
the provisions of 38 C.F.R. § 4.59 are for consideration.  
Those provisions provide for the assignment of the minimum 
compensable evaluation for joint disability manifested by 
pain.  Hence, the Board finds that the evidence supports the 
assignment of one 10 percent rating for the residuals of the 
left knee surgeries under diagnostic code 5260 or 5261 with 
consideration of the provisions of 38 C.F.R. § 4.59 and the 
holding of the VA General Counsel in the noted opinions.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence indicates that the scars related to the left 
knee surgeries are asymptomatic.  Under the circumstances, a 
separate compensable evaluation for the scars is not 
warranted under the provisions of diagnostic code 7803, 7804 
or 7805 with related diagnostic code for limitation of motion 
of a body part.

The VA report of the veteran's MRI scan of the left knee in 
January 2002 indicates the presence of radiological findings 
of a complex tear of the posterior horn of the meniscus with 
extension to the interior articular surface, linear 
degenerative signal changes within the anterior horn of the 
medial meniscus and anterior and posterior horns of the 
lateral meniscus, small joint effusion predominantly in the 
suprapatellar bursa, changes suggestive of chondromalacia 
patellae, and stigmata of prior surgery about the joint as 
well as arthritis.  Those findings support the assignment of 
another separate 10 percent rating for the residuals of left 
knee surgeries under diagnostic code 5259.

The evidence, however, does not show instability, effusion, 
limitation of motion or other symptoms of the left knee that 
produce more than slight functional impairment to support the 
assignment of a separate 20 percent rating or a rating in 
excess of 20 percent for the left knee disorder.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a rating in 
excess of 20 percent, one separate 10 percent rating for the 
left knee arthritis under diagnostic code 5260 or 5260 and 
another separate 10 percent rating for the other post 
operative residuals of the left knee under diagnostic code 
5259, for the left knee condition.  Therefore, the claim is 
denied.

The Board recognizes the statements of the veteran to the 
effect that he has defective vision, headaches, a disorder 
manifested by dizzy spells, a left elbow condition, a right 
knee condition, and a low back disorder that are due to 
injury or disease in service or to a service-connected 
disability, and that his left knee condition is more severe 
than currently rated, but his lay statements are not 
considered competent evidence because the record does not 
show that he has the training, education or experience to 
make medical diagnoses, statements or opinions.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claims because the preponderance of 
the evidence is against the claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for defective vision, headaches, a 
disorder manifested by dizzy spells, a left elbow condition, 
a right knee condition, and a low back condition is denied.

An increased evaluation for status post removal of 
osteochondroma of the left knee and status post partial 
medical meniscectomy is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

